Citation Nr: 0718352	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	D. Rusch Gathings, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

 Appellant and Daughter




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.  

This appeal arises from a December 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  


FINDING OF FACT

For VA purposes, the appellant and the veteran may be deemed 
to have had a valid marriage and to have continuously 
cohabitated until the veteran's death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran of the purposes of 
eligibility for VA benefits have been meet.  38 U.S.C.A. 
§ 103 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The decision below has resolved the claim favorably, there 
can be no prejudice due to any defect associated with VA 
compliance with the duties to notify or to assist, consistent 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Therefore, no further discussion is warranted on this matter.  

Factual Background.  The record reflects the veteran was 
married to [redacted] in Texas in 1946.  Subsequent records 
reflect she left the veteran and their children in the 1950's 
and lived with another man thereafter.  She apparently has 
since past away.  There is no documentary evidence showing 
she and the veteran divorced, although the veteran indicated 
on a VA Form 21-686c, Declaration of Marital Status, dated in 
the 1970's, he and [redacted] were divorced.  The veteran died 
in May 2003.  

A New Mexico Marriage Certificate reflects the marriage of 
the veteran and the appellant in July 1969, which apparently 
followed the birth of their daughter which occurred in 1968.  
After 1974, there is some conflict in the record as to the 
amount of time, prior to the veteran's death in 2003, that he 
and the appellant shared the same residence.  During his life 
time, when he had occasion to indicate the reason for their 
separation, the veteran reported it was due to "trouble with 
wife's in-laws," or "voluntary."  The appellant has 
indicated that the veteran had neglected and abandoned her.  

The Board is thus left with a question as to whether there 
was a legal impediment for a marriage between the veteran and 
the appellant, but there exists a 1969 New Mexico Marriage 
Certificate for the appellant and the veteran, the birth of a 
child to the veteran and appellant in 1968, the absence of 
evidence the appellant knew of any legal impediment to 
marrying the veteran, the absence of evidence of any fault by 
the appellant in any separation between her and the veteran, 
and evidence of some fault by the veteran for a separation.  
Given these circumstances, the provisions of 38 C.F.R. § 3.52 
permit the conclusion that a marriage to the veteran by the 
appellant may be deemed valid, and that they may be 
considered to have continuously cohabitated within the 
meaning of VA regulations, 38 C.F.R. § 3.53.  Accordingly, 
the appellant meets the criteria to be recognized as the 
veteran's surviving spouse for the purpose of entitlement to 
VA benefits.  38 C.F.R. § 3.50.  


ORDER

The appellant is recognized as the surviving spouse of the 
veteran for purposes of entitlement to VA benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


